Citation Nr: 1105089	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected degenerative disc disease of the lumbar spine, 
status post spinal fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1996 to May 
2006.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2010.  This matter was 
originally on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

As noted above, the Board remanded this case for additional 
development in July 2010.  Specifically, the Board directed that 
a VA orthopedic examination be scheduled to assess the current 
nature and severity of the Veteran's service-connected 
degenerative disc disease of the lumbar spine.  The Board 
directed, inter alia, that the examiner should document the 
Veteran's complaints with regard to his left and/or right leg 
neurological symptoms and provide specific objective findings 
with regard to any deficits.  Although the examiner noted sciatic 
nerve pain on the right, he did not provide specific objective 
findings.  Thus, further development is, therefore, needed in 
light of this Stegall violation.

The Board notes that a neurological examination was conducted in 
July 2009 at which time a sensory deficit of the right leg was 
diagnosed, and in October 2009, service connection was 
established for sensory deficit, right lower extremity and a 10 
percent evaluation was assigned.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA neurological examination.  
The claims file must be made available to 
and reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.

The examiner should identify all lower 
extremity neurological manifestations of 
the Veteran's service-connected lumbar 
spine disability, identify all nerve(s) 
involved and degree of impairment to 
include all symptoms and manifestations 
(whether the involvement is only sensory, 
or if it is characterized by loss of 
reflexes, muscle atrophy, sensory 
disturbances, constant pain, etc.) as well 
as a characterization of the symptoms as to 
whether they represent complete paralysis 
or incomplete paralysis. If incomplete 
paralysis is represented by the 
manifestations this should be characterized 
as mild, moderate or severe. 

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


